Relator seeks a writ of mandamus to compel the borough authorities to cancel part of assessments for water, gas and sewer connections under an ordinance approved June 15th, 1926. Under the ordinances the borough made the connections. The ordinance was properly adopted. After due notice, the assessments were confirmed by the mayor and council on June 26th, 1928. The records disclose that relator was represented by her husband at the meeting when confirmation took place. Bills were rendered to relator and on September 18th, 1929, part of her assessments were paid. Nothing appears to have been done by relator until October, 1934, when she wrote a letter to the borough authorities protesting against a part of the assessment, and, thereafter, wrote other letters of protest. The present application was made on or about November 22d 1937.
Without passing upon the propriety of mandamus to review the assessments, we are of opinion that the relator is not entitled to the relief sought because of her failure to take proceedings within a reasonable time.
The rule to show cause is discharged, with costs. *Page 611